19-23649-rdd         Doc 3563         Filed 08/16/21 Entered 08/16/21 08:44:05              Main Document
                                                  Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

___________________________________________
                                                                :    Hearing Date: August 19, 2021
In re:                                                          :    Hearing Time: 10:00 a.m.
                                                                :
PURDUE PHARMA L.P., et al.                                      :     Chapter 11
                                                                :
                                                                :     Case No. 19-23649 (RDD)
                                                                :     Jointly Administered
                                    Debtors.1                   :
_________________________________________________________________:


JOINDER OF CANADIAN MUNICIPALITY CREDITORS AND CANADIAN FIRST
NATIONS TO THE OBJECTING STATES AND OFFICE OF THE US TRUSTEE
OBJECTION TO DEBTORS’ MOTION PURSUANT TO 11 U.S.C. §§ 105(A) AND 363(B)
FOR ENTRY OF AN ORDER (I) AUTHORIZING THE DEBTORS TO FUND
ESTABLISHMENT OF THE CREDITOR TRUSTS, THE MASTER DISBURSEMENT
TRUST, AND TOPCO, (II) DIRECTING PRIME CLERK LLC TO RELEASE CERTAIN
PROTECTED INFORMATION

         The Canadian Municipality Creditors and Canadian First Nations Creditors (the “Canadian

Municipality and First Nations Creditors”) hereby join and support the Objecting States, and the Office

of the United States Trustee, in their Objections (the “Objections”) [ECF Nos. 3493 and 3555] filed with

respect to the Debtors’ Ex Parte Motion For Entry Of Any Order Shortening Notice With Respect To The

Debtors’ Motion Pursuant To 11 U.S.C. §§ 105(A) And 363(B) For Entry Of An Order (I) Authorizing The

Debtors To Fund Establishment Of The Creditor Trusts, The Master Disbursement Trust, And Topco, (II)

Directing Prime Clerk LLC To Release Certain Protected Information, And (III) Granting Other Related Relief

(the “Motion”) [ECF Nos. 3484 and 3485]. The Canadian Municipality and First Nations Creditors agree with

the arguments set forth in the Objections by the States of Maryland, Connecticut, Oregon and Washington (the

“Objecting States”) and the Office of the United States Trustee, that the Debtors’ Plan Funding Motion is

nothing more than a transparent, inappropriate and premature attempt to put cart before horse, so that they may

circumvent the jurisdiction of the appellate courts by invoking the doctrine of equitable mootness. As described

more fully in the Objection, it is inequitable that the Debtors seek to advance an as yet unconfirmed Plan in a



                                                           1
19-23649-rdd        Doc 3563       Filed 08/16/21 Entered 08/16/21 08:44:05                 Main Document
                                               Pg 2 of 2


manner that may choke off potential appellate review. In re VeroBlue Farms USA, Inc. No. 19-3413, slip op.

at 13-14 (8th Cir. Aug. 5, 2021); Nordhoff Investments, Inc., v. Zenith Elecs. Corp., 258 F.3d 180, 191 (3d Cir.

2001). The Motion, though as to a confirmed Plan appropriate, are presently premature and should not be

expedited.

        WHEREFORE, the Canadian Municipality and First Nations Creditors respectfully request

that this Court deny the motion to shorten time and the underlying motion should be held in abeyance

pending the Court’s resolution of the antecedent issues presented by the Confirmation hearing.




 Dated: August 16, 2021                                     Respectfully submitted,

                                                            /s/ Allen J. Underwood, II
                                                            LITE DEPALMA GREENBERG
                                                            & AFANADOR, LLC
                                                            Allen J. Underwood II, Esq.
                                                            570 Broad Street, Suite 1201
                                                            Newark, New Jersey 07102
                                                            Tel: (973) 623-3000
                                                            Fax: (973) 623-0858
                                                            e-mail: aunderwood@litedepalma.com




                                                       2
